Broyles, C. J.
Under the rulings in Johnson v. State, 63 Ga. 355, Dorsey v. State, 108 Ga. 477 (34 S. E. 135), and Pauldo v. State, 29 Ga. App. 389 (115 S. E. 668), the evidence in the instant case did not authorize the jury to find the defendant guilty of assault with intent to rape. The evidence as to the intent of the accused was wholly circumstantial and did not exclude the other reasonable hypothesis that he was liidingunder the bed for the purpose of committing a larceny from the house, and that when he rolled out from under the bed and grabbed at the female (in a room lighted by a lamp and with a door open to an adjoining room where another young- woman was sleeping), who, hearing a noise under the bed, had jumped from the bed to the floor and was screaming, he was endeavoring to escape from the house and to silence the screams of the female. It follows that the court erred in overruling the motion for a new trial.

Judgment reversed.


~Luke and Bloodxvorih, JJ., concur.

J. L. Kent, J. Eugene Coolc, for plaintiff in error.
Fred Kea, solicitor-general, contra.